Rand v Finger Lakes Premier Props., Inc. (2021 NY Slip Op 05411)





Rand v Finger Lakes Premier Props., Inc.


2021 NY Slip Op 05411


Decided on October 8, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 8, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, LINDLEY, TROUTMAN, AND BANNISTER, JJ.


314 CA 20-00845

[*1]JAMES W. RAND, PLAINTIFF-RESPONDENT,
vFINGER LAKES PREMIER PROPERTIES, INC., DAVID BINKOWSKI, KAREN BINKOWSKI, STEVEN BINKOWSKI, DEFENDANTS-APPELLANTS, ET AL., DEFENDANT. (APPEAL NO. 2.) 


MARK D. GORIS, CAZENOVIA, FOR DEFENDANTS-APPELLANTS.
HANDELMAN, WITKOWICZ & LEVITSKY, LLP, ROCHESTER (MARTIN S. HANDELMAN OF COUNSEL), FOR PLAINTIFF-RESPONDENT.

	Appeal from an order of the Supreme Court, Yates County (Jason L. Cook, A.J.), entered March 16, 2020. The order denied the motion of defendants Finger Lakes Premier Properties, Inc., David Binkowski, Karen Binkowski and Steven Binkowski for summary judgment dismissing the amended complaint against them. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Rand v Finger Lakes Premier Props., Inc. ([appeal No. 1] — AD3d — [Oct. 8, 2021] [4th Dept 2021]).
Entered: October 8, 2021
Ann Dillon Flynn
Clerk of the Court